 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSears Roebuck de Puerto Rico, Inc. and Internation-al Association of Machinists and AerospaceWorkers, AFL-CIO. Case 24-RC-667717 June 1987DECISION AND DIRECTION OF THIRDELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 16 September 1983 and the adminis-trative law judge's attached decisions recommend-ing disposition of them.' A second election wasconducted on 16 September 1983 pursuant to aStipulated Election Agreement. The tally of ballotsshows 91 for and 116 against the Petitioner, with 1void ballot, and 8 nondeterminative challenged bal-lots.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the judge'sfmdings2 and conclusions, as modified below, anddirects that the election be set aside and a newelection held.The judge found, inter alia, that Ana L. Benitez,acting as the Employer's supervisor and/or agent,engaged in objectionable conduct on 2 September1983 by telling five employees in the switchboarddepartment that if the Union won the election, theEmployer would subcontract the Service Centerwork, close down, and leave Puerto Rico.3 Weagree, for the reasons set forth below, that Benitezis the Employer's agent and, therefore, her objec-tionable conduct is imputable to the Employer.4The credited evidence reveals that Benitez wasan admitted supervisor in the Service Center's con-trol information department from 1972-1980.5 In1980, this department became known as the serviceorder control department (SOC department).6 Al-though the Employer claims that Benitez ceasedoperating as a supervisor in 1980 it failed to an-nounce this to the other employees at that time.See fn. 1 of the judge's supplemental decision for the proceduralbackground of this case2 The Employer has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.3 This statement was widely disseminated among employees throughunion leaflets4 Because we are finding Benitez to be the Employer's agent, we findit unnecessary to pass on Benitez' supervisory status5 Benitez was ongmally hired as a switchboard operator.6 The SOC and switchboard departments are adjoining departmentsMatteo Diaz was named supervisor of the SOCdepartment in April 19&2.7 Diaz became terminallyill in 1983 and worked sporadically until going onsick leave in August 1983. During this period anduntil June 1984, Benitez was the only full-time em-ployee in the SOC department and was consideredby some employees to be the service supervisor.The record also shows that in early 1984 Benitezattended supervisory and employee disciplinarymeetings and during 1983 and the first half of 1984Benitez excused absences, adjusted timecards con-cerning minor tardiness, directed employees towork overtime,8 and referred SOC department em-ployees to the unit manager for resolution of majorproblems.3In the spring of 1984, Pedro Santiago was offi-cially named supervisor of the SOC department.Benitez trained Santiago for the position and there-after relayed instructions from Santiago to otheremployees.The judge found that Benitez was an agentunder Section 2(13) of the Act because employeesin the SOC and switchboard departments had justi-fiable cause to believe that Benitez was acting forand on behalf of the Employer when performingthe duties listed above. The judge stated that re-gardless of whether Benitez was a supervisor, shewas at least clothed as one. We agree.The Board has long held that where an employ-er places an employee in a position where employ-ees could reasonably believe that the employeespoke on behalf of management, the employer hasvested the employee with apparent authority to actas the employer's agent, and the employee's actionsare attributable to the employer.1° Whether thespecific acts performed were actually authorized orsubsequently ratified is not controlling."- Accord-ingly, under the circumstances of this case, we findthat the Employer placed Benitez in a positionwhere employees in the SOC and switchboard de-partments could reasonably believe that when Ben-itez was talking about the ramifications of a unionvictory, she was speaking as the Employer's agent.7 Diaz did not have an office in the SOC department but maintainedhis old office in the parts department and visited the SOC departmentseveral times a day.8 The record also shows that Benitez regularly substituted for Switch-board Supervisor Cotto and, on one occasion, authorized overtime for aswitchboard department employee.9 Benitez also signed her name in letters to customers as "Service Su-pervisor" Benitez testified that all SOC department employees signedtheir names using the same subscription Nevertheless, the Employerfailed to produce any copies of letters signed by other employees evenafter the judge expressly requested such evidence.1• Corrugated Partitions West, 275 NLRB 894, 900 (1985); Bmylull Co,210 NLRB 288, 294 (1974), enfd 514 F.2d 655, 657 (8th Or 1975).11 Id284 NLRB No. 38 SEARS ROEBUCK DE PUERTO RICO259Benitez was an undisputed supervisor in the serv-ice department from 1972-1980 and, although hersupervisory status was not officially renounceduntil 1984, it appears that Benitez was placed in astatus visibly superior to that of the other SOC de-partment employees, all of whom but Benitez werepart-time employees. Moreover, during the periodof Diaz' illness and absence and until Santiagobecame the SOC department supervisor in 1984,Benitez exerted a high degree of influence and con-trol over the daily operations in the SOC depart-ment by attending supervisory meetings, assigningwork, excusing absences, and adjusting timecards.Further, Benitez was chosen by management totrain Santiago and thereafter served as his conduit,i.e., relaying instructions from Santiago to theother SOC department employees.12 We thereforefind that under the totality of the circumstances,the employees with whom Benitez spoke on 2 Sep-tember 1983 could reasonably have believed thatBenitez was allied with, and was speaking onbehalf of management as its agent, when she toldthem that the Employer would subcontract theService Center's work, if the Union won the elec-tion."[Direction of Third Election omitted from publi-cation.]12 Port East Transfer, 278 NLRB 890, 895 (1986); Roskm Bros., 274NLRB 412, 421 (1985); American Lumber Sales, 229 NLRB 414, 420(1977).13We find it unnecessary to pass on sec. 4 of the judge's decision in-volving the alleged "pattern" of Sec. 8(a)(1) intimidation. Although wedo not presume that evidence of the objectionable conduct engaged in byRamon Donis and Taphet Morales was disseminated, we find that whenDonis' and Morales' conduct is considered with Ana Benitez' objection-able conduct, which was widely disseminated, the election should be setaside and a new election heldAngel A. Valencia-Aponte, Esq. and Antonio F. Santos,Esq., for the Regional Director.Victor M Comolli, Esq. and Rossell M Barrios-Amy, Esq.,of San Juan, Puerto Rico, for Respondent-Employer.Vincent M Rotolo, Esq., of San Juan, Puerto Rico, forthe Union-Petitioner.Juan Maldonado, Area Representative, Machinists, of'San Juan, Puerto Rico, for the Petitioner.DECISION ON OBJECTIONS ANDRECOMMENDATION FOR A THIRDELECTIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. On19 December 1983, International Association of Machin-ists and Aerospace Workers, AFL-CIO (the Union orPetitioner), filed a charge in Case 24-CA-4896 againstSears Roebuck de Puerto Rico, Inc. (Respondent or Em-ployer), which charge was served on Respondent 20 De-cember 1983. On 24 February 1984, Elizabeth Rios, anindividual, filed a charge in Case 24-CA-4921, whichcharge was served on Respondent about 27 February1984. Five months before these charges were filed, on 18November 1983, the Regional Director, for Region 24,of National Labor Relations Board issued a second sup-plemental decision on objections, order, and notice ofhearing in Case 24-RC-66771 in which the Regional Di-rector, inter alia, directed the holding of a hearing onvarious objections relating to the second election andconduct affecting the results of the second election,which election was held on 16 September 1983.Pursuant to the above-noted charges, a consolidatedcomplaint issued 6 April 1984, alleging violation of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act.Pursuant to the Regional Director's order of 6 April1984, the objections in the representation case and theunfair labor practice allegations of the consolidated com-plaint were consolidated for hearing before an adminis-trative law judge.Pursuant to this prior notice and order, the consolidat-ed hearing opened before me on 13 August 1984, with allparties represented by counsel, and closed on 29 August1984.On 27 August 1984, however, the parties, with the ex-ception of the Union, entered into a settlement agree-ment relating to the consolidated unfair labor practicecomplaint. The Union, while not joining in the settle-ment, stated on the record that it did not oppose it. Be-cause more than 5 days of hearing in the consolidatedunfair labor practice cases had occurred, in which muchtestimony relating to the alleged unfair labor practices(also constituting alleged objectionable conduct) wastaken, it was decided, with the consent of the parties,that I continue to hear the objections in the representa-tion case and, commencing 27 August 1984, to permitthe parties to proceed in the representation objectioncase with the erstwhile General Counsel representing theRegional Director in the presentation of evidence fromthe Regional Director's files. See Sahara-Tahoe Corp.,173 NLRB 1349 (1968).After the close of the hearing on 29 August 1984, theRespondent, having waived final argument, submitted aposthearing brief which has been duly considered. Onthe basis of the entire record, including the brief, andpursuant to Section 9 of the National Labor Relations1 The above-captioned case is the sole unresolved matter flowing fromthe erstwhile consolidation for hearing of three cases, Cases 24-CA-4896,24-CA-4921, and 24-RC-6677 The two unfair labor practice cases, inone of which International Association of Machinists and AerospaceWorkers, AFL-CIO (the Union), was the charging party and in the otherof which, individual, Elizabeth Rios, was the charging party, were settledon the sixth day of the hearing in Puerto Rico on 27 August 1984 and, onmotion, served from the objections in the representation case. Because, aswill be noted hereafter, much of the testimony and evidence in the unfairlabor practice cases, related to certain objections in the representationcase, and because the consent of all parties was had, commencing 27April 1984, I sat as a hearing officer on the unresolved objections in therepresentation case. Notwithstanding the format of the present decision,the parties requested, and I granted, that the case be treated for purposesof filing briefs, for instance, as an unfair labor practice case (consolidatedwith the underlying representation case) pursuant to Sec 102.46 of theBoard's Rules and Regulations See Rules and Regulations Sec. 102 69(f)for the procedure concerning decisions in hearings on objections in repre-sentation cases. 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAct, and Sections 102.69(f) and 102.46 of the Board'sRules and Regulations, I issue this Report on Objectionsand Recommendation for a Third Election.FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTION: THE EMPLOYER'S OPERATIONSThe consolidated complaint alleges, Respondent, i.e.,the Employer in the representation proceedings, admits,and I find that Respondent, a corporation duly organizedunder the laws of the Commonwealth of Puerto Rico, isengaged at its distribution and service center at Cupey,San Juan, Commonwealth of Puerto Rico, and variousother places in Puerto Rico, in the retail sale, service,and distribution of general merchandise throughoutPuerto Rico. In the year ending 6 April 1984, a repre-sentative period of its operations generally, Respondentpurchased and transported to Puerto Rico householdgoods, appliances, clothing, and other goods and materi-als valued in excess of $50,000 of which goods and mate-rials valued in excess of $50,000 were transported anddelivered in interstate commerce to Puerto Rico frompoints directly outside the Commonwealth of PuertoRico, and during the same period, Respondent derivedgross revenues valued at in excess of $500,000 from retailsales of such materials. I find, as Respondent admits, thatat all material times it has been and is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE UNION AS A STATUTORY LABORORGANIZATIONThe consolidated complaint alleges, Respondentadmits, and I find for purposes of the instant case thatInternational Association of Machinists and AerospaceWorkers, AFL-CIO (the Union), at all material timeshas been, and is, a labor organization within the meaningof Section 2(5) of the Act.III. BACKGROUND PROCEEDINGS AND THE EVIDENCEAs above noted, the Regional Director issued hersecond supplemental decision on objections, order, andnotice of hearing on 18 November 1983. The recitationof facts therein, to which no objection or exception wasraised, indicates that pursuant to a Decision and Direc-tion of Election issued by the Regional Director on 9December 1981, the Employer, Sears Roebuck de PuertoRico and the Union submitted to an election by secretballot on 21 January 1982 in a unit of all full-time andpart-time service depdrtment employees, employed bythe Employer at its Service Center located at Cupey,San Juan, Puerto Rico; but excluding all other employ-ees, fashion department employees, warehouse employ-ees, guards and supervisors as defined in the Act.On timely objections thereafter filed by the Union-Pe-titioner to the conduct of the election, the Regional Di-rector, on 25 February 1982, issued a supplemental deci-sion on objections, order, and notice of hearing. Pursuantto a hearing on objections held on 19 and 22 April 1982,the hearing officer issued his Report and Recommenda-tion on Objections. Thereafter, affirming his recommen-dation that the election be sent aside and a second elec-tion held, the Board, on 23 August 1983, issued its Deci-sion and Direction of Election adopting the hearing offi-cer's findings and recommendations and ordering that asecond election be conducted. The second election wasconducted on 16 September 1983.The tally of ballots in the second election reveals thatof approximately 224 eligible unit voters, there was 1void ballot, 91 votes cast for the Union and 116 votescast against the Union. Although there were eight chal-lenged ballots, the challenges were insufficient in numberto affect the results of the election.On 23 September 1983 the Union filed timely objec-tions to the second election. As above noted, the Region-al Director caused an investigation thereof to be madeand, on 18 November 1983, issued her second supple-mental decision on objections, order, and notice of hear-ing in which she directed a hearing on five out of theeight filed objections to the election and conduct affect-ing the results of the second election.On 6 April 1984 the Regional Director issued the con-solidated complaint and her order consolidating casesand notice of hearing when the hearing on objections inthe representation case was consolidated with the con-solidated complaint.At the outset of the hearing, the General Counsel,over Respondent's objection, was permitted to amendthe allegations of violation of Section 8(a)(1) of the Actas such violations appeared in the consolidated complaintwith respect to two of the three existing allegations(pars. 5(a) and (b)). The third such allegation (par. 5(c))was unaffected. The General Counsel, again over Re-spondent's objection, was also permitted to add threenew allegations of independent violations of Section8(a)(1) of the Act: paragraphs 5(d), (e), and (f).In addition to the amendments to the complaint withregard to the above independent violations of Section8(a)(1) of the Act, I granted the motion of the RegionalDirector's representative (i.e., also, the Same GeneralCounsel) to amend the Regional Director's second sup-plemental decision on objections by adding thereto, asadditional objections to the election, paragraphs 5(a), (b),(c), and (d) of the complaint. It was noted for the recordthat newly added paragraphs 5(e) and (f) of the amendedconsolidated complaint already existed as objections tothe election as paragraphs 1(d) and 4(A) of the filed ob-jections to the election. In short, therefore, the threeoriginal allegations of independent violatibn of Section8(a)(1) (pars. 5(a), (b), and (c)) of the Act (as amended atthe opening of the hearing) were included as additionalobjections to the election; new paragraph 5(d) was addedto the objections; and, it was noted that new complaintparagraphs 5(e) and (1) already existed in the objectionsas, respectively, paragraphs 1(D) and 4(A) of the objec-tions.2 Respondent requested no additional time todefend or prepare.2 The only objections to the election that did not constitute unfairlabor practices, in sum, related to a certain captive-audience speech andto the Employers use of an alleged supervisor, Ana Benitez, as one of itselection observers The Regional Director may add Objectionable con-Continued SEARS -ROEBUCK DE PUERTO RICO261As I review the evidence, however, it is unnecessaryfor me to pass on the objections, subject of much testi-mony, regarding the status of alleged Supervisor AnaBenitez, her allegedly coercive, threatening statements,and her acting as an election observer for the Employerover the Union's objection; or the allegedly offendingleaflets posted by the Employer or certain alleged unlaw-ful promises of benefits by Respondent's supervisor,Hawkins, to employee Angel Cordero. Rather, the clear-est evidence of record, in my judgment, regarding objec-tionable conduct relates to an objection encompassingthe allegations of section 5(b) of the now-settled com-plaint concerning Respondent's personnel manager,Japhet Morales, and certain threats of discharge he madeto employees at the beginning of September 1983.3Conversations Between Japhet Morales and Olga Y.Matos and Maria Consuelo Cartagriea(a) As above noted, the second election occurred on16 September 1983 (a Friday). Unit employee, OlgaMatos, a telephone solicitor hired on 22 July 1983 andterminated in a reduction-in-force on 7 September 1983(G.C. Exh. 3), testified that around 4 September 1983,4about 4 p.m., her supervisor, Ramon Donis, told her togo to the office of Personnel Director Japhet Moralesbecause Morales wanted to talk to her. She met alonewith him for a period of about 20 minutes to one-halfduct that she discovers in her own investigation to the objections requir-ing hearing that was not alleged in the list of objections timely filed bythe parties. American Safety Equipment Carp, 234 NLRB 501 (1978),Dayton Tire & Rubber Corp. 234 NLRB 1285, 1287 (1978), CertainteedCorp. v. NLRB, 714 F 2d 1042 (11th Cir 1983), and NLRB v FhntkoteCa, 623 F 2d 876 (3d Cir. 1980).It should be noted that I, at the outset of the hearing, questionedwhether It was an oversight by the Regional Director in failing to in-clude, as listed objections, the allegations of 8(a)(1) conduct already ap-pearing in pars 5(a), (b), and (c) in the consolidated complaint The com-plaint issued 6 April 1984, 5 months after the 18 November 1983 issuanceof the Regional Director's second supplemental decision on objectionsRespondent at the hearing objected to my raising the question and mysubsequent ruling allowing the additional objections Respondent contin-ues its objection in its brief (R. Br 7) I believe my conduct and rulingwere proper Especially since pars 5(a), (b), and (c) already appeared asoriginal, existing allegations in the complaint, I conclude there is no basisfor alleging error See particularly Florida Steel Corp, 231 NLRB 651,652 fn 13 (1977).3 Similarly, I need not address the objection based on par 5(c) of thecomplaint in which Japhet Morales allegedly offered an employee (Eliza-beth Rios) the unlawful opportunity of directly dealing with him for pur-poses of pay raise rather than going through the ordinary method ofgaimng a pay raise with the Employer I also need not resolve the objec-tion based on par 5(a) of the complaint relating to alleged unlawful inter-rogation of employees by Respondent's promotion department supervisor,Ramon Donis4 However, 4 September 1983 fell on a Sunday Although it does notaffirmatively appear that the Employer's operations were closed on thatSunday, I find that Motos' preliminary insistence on the conversationwith Morales taking place on 4 September was questionable. She also ad-mitted she could not remember the day of the week on which it oc-curred I conclude that this probably incorrect testimony as to date doesnot materially affect her credibility. Not only did Matos ultimately testifythat her conversation with Supervisor Morales could have been on anyday of the week other than a Friday or Saturday, and not only did Mo-rales himself place this Maths conversation in September, before the elec-tion (Tr. 29 August, /3., 278), but experience has shown that otherwisecredible witnesses often give erroneous, inconsistent testimony on dates,days, and even sequence of events Plumbers Local 195 (Stone & Webster),240 NLRB 504, 513-514 (1979), enfd per curiam without opinion 606F 2d 320 (5th Cir 1979).hour. Morales told her that he had called her in becausehe understood that she had doubts concerning rumors inthe promotion department relating to the seven new em-ployees, including herself, who were allegedly hired tovote in the upcoming election for the Company andagainst the Union, giving the Company a larger marginin the election. Morales told her that the rumor wasuntrue and that the Employer had employed the sevennew employees because they were needed. At the end ofthe conversation, however, after discussing Sears and itsunions in the United States, he told her that her job de-pended on how she voted in the election.Although Ramon Donis testified in the proceedingafter Matos gave her testimony, he did not testify withregard to, and certainly did not deny, his having directedOlga Matos to proceed to Personnel Director Morales'office.(b) Unit employee Maria Consuelo Cartagena testifiedthat about 10 days before the election (Tr. 28 August,pp. 61, 63) Supervisor Ramon Donis came to her deskand told her that Personnel Director Morales wanted tospeak to her in the conference room. Cartagena's conver-sation with Morales, alone in the conference room withhim, started with his telling her that the second electionwas due to false union objections, but that in any case asecond election would be held. When she thereafterasked Morales how many votes had been cast in favor ofthe losing Union in the first election, Morales became"more tense" and his replies became "serious." He toldher that the Union had lost by 11 votes and, in a "hightone" and "pointing finger in [my] face" told her: "Whatyou have to think about at the moment [the election] isthat your job is at stake." Morales then told Cartagenathat that was all he had to say to her and she left theroom.Cartagena, like Matos, was one of seven new unit em-ployees hired as telephone solicitors by the Employer inJuly 1983.With regard to Cartagena's testimony, Donis, as wasthe case with Olga Matos, failed to testify concerningwhether he had directed either or both of them into, re-spectively, the conference room or Morales' office inSeptember, prior to the 16 September election. Rather,with regard to Cartagena, his only testimony was adenial of his alleged unlawful interrogation of her in aperiod 3 weeks before the September election. I need notrule on this latter controverted testimony. In particular,however, he did not deny that he directed her to seeMorales.Japhet Morales testified, with regard to his conversa-tion with Olga Matos, that Matos, at the beginning ofSeptember, came into his office voluntarily and had notbeen directed to come in; that Olga Matos had expresseddoubts concerning certain union leaflets that had beendistributed and wanted to know what was going on"generally." He mentioned the 1982 election, the Union'sobjections, and the coining second election process ofwhich she would be part. He specifically denied tellingher that her job depended on how she voted. He testifiedthat the conversation lasted about 10 minutes. 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWith regard to his September conversation with MariaCartegena, Morales testified that it started in the hallwith Cartagena, like Matos, telling him of her "doubts."According to Morales, Cartagena expressed "doubts"flowing from a prior private conversation with Supervi-sor Ramon Donis, which took place because of her ab-sence when Chief Supervisor Paul Unkle previouslygave a speech to employees regarding the coming elec-tion. Morales said she expressed doubts not only withregard to her conversation with Donis, but expresseddoubts concerning the Union's handouts and the election.He specifically denied both telling her that her job wasat stake depending on how she voted and pointing hisfinger at her.Both Matos and Cartagena were alleged to have beenunlawfully discharged in the consolidated complaint. Atthe time they gave their testimony, therefore, they had amonetary interest in the outcome of the case.DiscussionThe Regional Director's first Decision and Directionof Election is dated 9 December 1981 with the ensuingfirst election occurring 21 January 1982. The subsequentHearing Officer's Report and Recommendations on Ob-jections, recommending that the first election be setaside, is dated 30 September 1982. The Board's Decisionand Direction of Election, dated 23 August 1983, adopt-ing the hearing officer's recommendations, ordered theholding of the second election (the election at issueherein) for 16 September 1983. In Ideal Electric Co., 134NLRB 1275, 1278 (1961), the Board, in reconsidering theproblem of the time period during that objectionableconduct prior to an election will be taken into account,extended the date back to the filing of the petition ratherthan the issuance of a decision and direction of electionor notice of hearing.In the instant case the parties agree that, whatever theapplication of the outside limits of the Ideal Electric ruleto the present facts, the critical period would be, andcertainly includes, the dates between the Board's 23August 1983 Decision and Direction of Election, order-ing a second election, and the date of the second electionitself, 16 September 1983. Because Maria Cartagena andOlga Matos credibly testified and, indeed, Japhet Mo-rales admitted that the private conversations with thetwo employees occurred in early September 1983, beforethe election, I find that the Morales conversation withMatos and Cartagena occurred in the Ideal Electric criti-cal period so that such Morales conduct, if objectionable,would form the basis of a recommendation to set asidethe second election.I found Olga Matos' and Maria Cartagena's testimony,notwithstanding their then existing monetary interest,with regard to their early September 1983 conversationconcerning the election with Supervisor Morales, con-vincing in delivery and credible in substance. On bal-ance, I find Japhet Morales testimony, including denials,incredible.In the first place, I noted that both Matos and Carta-gena testified, contrary to Morales' testimony of theirvoluntary appearance, that they were directed respec-tively into Morales' office or conference room by theirsupervisor, Ramon Donis. This Matos and Cartagena tes-timony, identical on this point, occurred before theirconversations with Japhet Morales became a credibilityissue on this point. Thus, at the outset, Matos and Carta-gena, on behalf of the Union, gave parallel testimony re-garding Donis' conduct in that he directed them to seeMorales. When, in the Employer's defense, Donis testi-fied, he failed to address, much less to deny, their testi-mony that he directed them into Morales office of theconference room. When Morales thereafter specificallydenied that Matos was directed to see him, and testifiedthat she voluntarily came in, Donis was not recalledeven after Morales had testified, denying that Cartagenaand Matos were directed to see him. Having observed nocircumstances indicating Matos-Cartagena collusion onthis point, I find that Donis' failure to deny clearlyweighs in favor of crediting the Matos and Cartagenaversions. I credit such testimony. Having thus found thatthey were directed to see Morales by Supervisor Donis,on uncontradicted testimony insofar as Donis is con-cerned, the balance of Morales' testimony, especiallyflowing from the voluntary appearances of Matos andCartagena (due to their coincidentally having "doubts")becomes heavily suspect in my judgment.5Furthermore, there was no subsequent support byJaphet Morales or from any other source concerningCartagena's "doubts" springing from her prior conversa-tion with Supervisor Donis. While, as I have said above,I need not pass on the issue of Donis' alleged coerciveinterrogation of Cartagena sometime before her conver-sation with Morales, I note that Morales did not testifythat he ever returned to Donis to inquire about Donis'conversations with both Matos or Cartagena that gaverise to their "doubts" concerning the union election.Indeed, Morales testified that Cartagena sought him outbecause of doubts arising from what Donis told her.Thus, there was not only no testimony that Morales everinquired of Donis as to what he had told either Matos orCartagena to give any "doubts," but, more important,there is only the most generalized Morales testimonyconcerning what Cartagena allegedly expressed to Mo-rales as her "doubts." Thus, Morales testified only gener-ally that Cartagena had "doubts" with regard to theunion leaflets that are handed out. He also said that herdoubts were similar to Olga Matos' "doubts" and, in ad-dition, Morales never testified about what Matos'"doubts" were with regard to the union handouts. Iregard Morales' testimony as general and unconvincingand, indeed, supports their testimony that he called themin rather than their seeking him out.Thus, in sum, Donis not only did not at any time denythe Matos-Cartagena testimony that he had directedthem to see Morales (to support Morales' testimony that5 It cannot be successfully argued, therefore, that Morales may simplynot have known that Donis directed them to see Morales The entirethrust of Morales' testimony was his fortuitous meeting of Cartagena inthe hall In addition, again, Donis failed to deny that, in any event, hedirected them to see Morales Morales having specifically placed thematter in Issue, Donis should have denied their testimony. Furthermore, Icredit Matos' testimony, which explicitly states that Morales told her hehad called her into his office because Morales heard she had doubts (Tr.27 August, p 10). SEARS ROEBUCK DE PUERTO RICO263both Cartagena and Matos spoke to him on a voluntary,indeed, an accidental basis), but the specificity of Carta-gena's and Matos' testimony impressed me more thanMorales' generalized testimony with regard to their"doubts" that allegedly occasioned their coincidental,voluntarily seeking him out to discuss these "doubts,"arising from Cartagena's conversations with SupervisorDonis, which conversations Morales, on this record, didnot inquire into. I also observed, in particular, that whenMorales was asked whether, pointing his finger, he hadtold Cartagena that her job depended on how she voted(as Cartagena testified), his denials did not impress me aseffective. As I observed him, his denials were not truth-ful.For the above reasons, I conclude that, on balance,Olga Matos and Maria Cartagena are to be credited andMorales is not to be credited in that in or about theperiod 10 days prior to the 16 September 1983 election,and therefore within the Ideal Electric period, Morales,the personnel director and supervisor, told Cartagenaand Matos that their jobs depended on how they votedin the election. Such statements are threats of warningsof discharge depending on how the employee voted.They constitute separate unfair labor practices, a fortiori,constituting objectionable conduct because they interferewith the exercise of free and untrammeled choice in the°election, Dal-Tex Optical Co., 137 NLRB 1782, 1786(1962). Such repeated threats, from the personnel direc-tor, a high official, including a threat of discharge de-pending on how employees vote, are presumed to be dis-seminated throughout the unit, absent proof to the con-trary. Horizon Air Services, 272 NLRB 243 (1984); OhioNew & Rebuilt Parts, 267 NLRB 420 (1963); GeneralStencils, 195 NLRB 1109, 1110 (1972); Westwood HorizonsHotel, 270 NLRB 802 (1974); United Broadcasting Co.,248 NLRB 403 (1980); NLRB v. J-Wood/A Tappan Divi-sion, 720 F.2d 309, 317, fn. 11 (3d Cir. 1983). There wasno such contrary proof because Morales denied thethreats in the first place.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 6ORDER(1)The election of 16 September 1983 in Case 24-RC-6677 is aside.(2)Case 24-RC-6677, having been severed from Cases24-CA-4896 and 24-CA-4921, shall be returned to theRegional Director for Region 24 for the purpose of hold-ing a new election as soon as feasible, under the supervi-sion of the Regional Director for Region 24, at such timeand place as the Regional Director deems circumstancesafford a free choice of a bargaining representative in theappropriate unit described in the aforesaid Regional Di-rector's Second Supplemental Decision on Objections,dated 18 November 1983.6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Angel A. Valencia-Aponte, Esq. and Antonio F. Santos,Esq., for the Regional Director.R. Steve Ensor, Esq., James Allan Smith, Esq., Robert M.Godfrey, Esq. (Smith, Currie & Hancock), of Atlanta,Georgia, for the Employer.Reinaldo Ramos Collazo, Esq., of Hato Rey, Puerto Rico,for the Union-Petitioner.Juan Maldonado, Area Representative, International Association of Machinists and Aerospace Workers, AFLCIO, of San Juan, Puerto Rico, for the Petitioner.SUPPLEMENTAL DECISION ONOBJECTIONS AND RECOMMENDATIONFOR A THIRD ELECTIONSTATEMENT OF THE CASEOn 10 October 1984 I issued a Decision on Objectionsand Recommendation for a Third Election in the above-captioned matter. By its unpublished Order, dated 17March 1986, the Board remanded the proceeding, direct-ing me, inter alia, to issue a supplemental decision andrecommendations concerning objections to the election(held on 16 September 1983), not resolved in my priordecision.'The Board noted that the Regional Director, in herSecond Supplemental Decision on Objections, directed ahearing on five of the Union's eight objections. In addi-tion, by virtue of the Regional Director's representative'samendments to the complaint and the list of objectionsduring the consolidated hearing,2 allegations of unfairlabor practices allegedly occurring in the period immedi-ately preceding the second election (16 September 1983),i.e., about 2 September 1983, were also specified as ob-jections to the election. See Monroe Tube Co., 220 NLRB302, 305 (1975).Among the objections, whether also alleged as unfairlabor practices in the consolidated complaint, or initiallyappearing in the Regional Director's Second Supplemen-tal Decision on Objections (issued 23 August 1983), arefour whose resolution require me to recommend to theBoard that it should direct a third election.1. Paragraph 5(a) of the complaint, as amended, whichis also an objection to the second election by virtue ofthe Regional Director's order consolidating cases (G.C.Exh. 1(m)), alleges:In or about late August or early September, 1983,the exact date being presently unknown to theActing General Counsel, Respondent by RamonMy prior decision recommended a third election based on unlawfulthreats by a supervisor to two employees prior to the election. TheBoard held that this conduct, standing alone, in a unit of 224 eligiblevoters, absent proof of dissemination, was insufficient to set aside theelection On 11 April 1986 I issued an order permitting the Union and theEmployer to submit further memoranda presenting legal authority pub-lished subsequent to my 10 October 1984 Decision on Objections. TheEmployer submitted a timely memorandum of law, dated 23 April 1986,which has been duly considered.2 The above-captioned representation case, for 6 days, was consolidat-ed with a hearing on alleged unfair labor practices Prior to settlement ofthe unfair labor practice allegations during the hearing, the then counselfor the General Counsel amended both the consolidated complaint andthe notice of hearing in the objections case 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDonis, its Production Department Supervisor, in hisoffice, interrogated an employee concerning the em-ployee's prior membership in, activities on behalf of,and sympathy in and for the Union.In support of this objection, an erstwhile alleged dis-criminatee, Maria Consuelo Cartagena, testified (Tr. 28August 1984, pp. 61, et seq.), that she was employed as atelephone solicitor in the 50-employee promotions de-partment under Supervisor Ramon Donis (Tr. 14 Augustp. 248). About 2 weeks before the 16 September 1983election, Donis called her into his office where they hada 10-minute conversation. Donis reminded her that asecond election was to take place and that the Union'sobjections to the first election had been "completelyfalse." He observed that when a person is young [thewitness was a young woman] one experiments with "so-cialist ideas"; but that when one becomes more mature,"one has to think of family and the children." Donis,after asking her about her husband and daughter, thenasked where she had previously worked and whether shehad belonged to a union. She told him where she hadworked, that she had not belonged to a union, but knewthe benefits of union membership. Donis made a negativegesture with his head and, with a hand gesture, signaledthe end of the meeting (Tr. 25 August, p. 62).Several days later, Donis came to her desk and toldher that Personnel Manager Japhet Morales wanted tospeak to her in the conference room. She then went tosee Morales. The results of that subsequent 15-minuteprivate conversation appear in my prior decision on ob-jections, issued 10 October 1984, and in the Board's in-stant Order remanding: unlawful threats concerning herjob depending on how she voted in the election.Donis admitted to having a 2-minute private officeconversation with Cartagena, after the Board's Directionof a Second Election, in which he told her only that shehad the right to vote in the election. He said that thereason he called her in was that she, unlike other em-ployees in the promotions department, had not beenpresent at a meeting of employees on the previous dayaddressed by Chief Supervisor Paul Unkle. He specifical-ly denied asking, her if she had previously belonged to aunion or suggesting that young people were socialistic(Tr. 29 August, p. 271).When giving her testimony, Cartagena had alreadysettled any outstanding monetary claim as an alleged dis-criminatee; and apart perhaps from lingering ties basedon camaraderie, I detected no element of interest or biasin her otherwise credible testimony. On the other hand,my rereading of the record and my recollection of thewitnesses, including the open antiunion position of theemployer's supervisors (Japhet Morales, supra; Unkle,G.C. Exhs. 2(a), (t); Hawkins, Tr. 29 August, p. 210 etseq.), leads me to credit Cartagena and discredit Supervi-sor Donis. I conclude that he did call her to his office asa new employee who had not been present at SupervisorUnlde's talk to employees about the election on the pre-vious day, but that his zeal to impart a position againstemployee choice of the Union may have caused him tostep over the line and, in that locus-of-authority, in aone-on-one meeting, that he did ask Cartagena if she hadpreviously belonged to -a union and did equate unionswith socialistic, youthful feelings. Because of his openlyhostile antiunion sentiments and relationship to PersonnelManager Morales in Morales' subsequent commission ofobjectionable conduct with regard to this same employ-ee, I find that Donis' actions were evidence of a coerciveplan to intimidate Cartagena rather than an isolated act.There is no record evidence that Donis was a prom-ion supervisor, was included in the unit, or that Carta-gena-was a known union adherent. Compare: PaintsvilleHospital Co., 278 NLRB 724 (1986), with RossmoreHouse, 269 NLRB 1176 (1984). On the contrary, Donis'questions and remarks were designed to elicit acknowl-edgement from a new employee of any prior union affili-ation or sympathy, and were delivered in an explicitlyhostile context before an election. I conclude that suchprivate, hostile interrogation in Donis' office is "coer-cive" within the meaning of Section 8(a)(1) of the Actand constitutes objectional conduct, Dal-Tex Optical Co.,137 NLRB 1782, 1786 (1962), occurring after the direc-tion of the second election, indeed about 2 weeks beforethe election, and thus in the period proscribed in IdealElectric Co., 134 NLRB 1275, 1278 (1961).With regard to the objection encompassed in para-graph 5(b) of the complaint, in which Japhet Morales un-lawfully threatened employees Cartagena's and OlgaMatos' jobs, I have already found such threats to be vio-lations of Section 8(aX1) and proscribed objectionableconduct in my prior decision on objections, issued 10October 1984.3. Paragraph 5(c) of the consolidated complaint, amatter included as an objection to the election, allegesthat in the beginning of September 1983, Personnel Man-ager Japhet Morales, in violation of Section 8(a)(1) of theAct, discouraged membership in the Union by telling anemployee, in the conference room, to deal directly withRespondent with respect to terms and conditions of em-ployment.In support of this objection, the General Counsel ad-duced the testimony of Charging Party Elizabeth Rios,an alleged discriminatee at the time she gave her testimo-ny. Rio's father, at the time she testified, was a long-timeemployee of the Employer (Tr. 15 August, p. 410) andRios was a student and a part-time telephone solicitoremployed for 3 years in the promotions department su-pervised by Ramon Donis. Rios was friendly with aunion supporter (15 August, p. 356), Wanda Castro, whodistributed union leaflets and wore a union T-shirt priorto the second election. Rios took her breaks With proun-ion employees. She did not wear the union T-shirt or dis-tribute union leaflets.Around the beginning of September 1983, one by one,Morales called Rios' co-employees (and Rios) into theconference room to give them private "orientation" onthe approaching election (Tr. 15 August, p. 409).3 Mo-3 Olga Matos credibly testified that it was around 4 September 1983that Personnel Manager Japhet Morales called her into his office andthere threatened her. See my prior decision on objections. Like Rios, shewas a telephone solicitor supervised by Donis. Morales called in for "ori-entation" the seven new, part-time telephone solicitors' (Tr. 27 August,pp. 17-18). SEARS ROEBUCK DE PUERTO RICO265vales reminded her both of her father's long employmentwith the Employer and of the employer-granted oppor-tunity she enjoyed of continuing her studies while work-ing part time. He then told her that, although the elec-tion was by secret ballot, he wanted her support. Aftershe stated that she had little knowledge of what theUnion was "offering," Morales told her that if sheneeded an increase in salary, that "they," i.e., the person-nel department, would be the persons who would inter-cede for her that she needed no "intermediary" for apay increase; that all she had to do was to go to themand ask for the increase (Tr. 15 August 1984, pp. 410-413).Morales denied having any conversation with Rios inSeptember 1983 about the Union; about coming to himfor pay raises; and denied that he has any authority overwage increases at all (Tr. 29 August 1984, pp. 275-278).4I was favorably impressed with Rio's testimony andher demeanor. I observed her to be an open but carefulwitness. Because she was an alleged discriminatee and aCharging Party, I was particularly careful in measuringher reliability. Yet, I have taken into account her testify-ing against the Employer in the face of her father's cur-rent employment by the Employer (see particularly Tr.15 August 1984, p. 389).On the other side are Morales' denials. I have alreadyfound Morales to be untruthful in denying his unlawful,contemporaneous threats made to Olga Matos and MariaConsuelo Cartagena. A review of his testimony particu-larly on the question whether employees approached himvoluntarily amply demonstrates his unreliability. He testi-fied (1) Cartagena as a new employee, caused him to be-lieve she had "some doubts" about the Union's positionand thus he approached her concerning those undiscloseddoubts; and also (2) testified "we just got together"; andthen (3) asserts that, like Olga Matos, Cartagena ap-proached him. The transcript shows other evasiveness(Tr. 29 August 1984, pp. 282-283).I find no reason to discredit Rios. I am satisfied thatthe record shows that Morales is not a credible witness.Crediting Rios, I conclude that, as alleged, Morales, thepersonnel manager for over 200 employees in the centralservice department (and warehouse) (Tr. 14 August1984, pp. 217-219), in September 1983, in the proscribedperiod, unlawfully offered Elizabeth Rios, a unit employ-ee, the opportunity and advantage of dealing directly'with him for wage increases, rather than remain subjectto ordinary employee wage-scheduling, in order to dis-courage her support for the Union and gain her supportfor the Employer in the approaching election. This Con-duct constitutes a violation of Section 8(a)(1) and is alsoobjectionable conduct.4. Furthermore, in view of the relationship of Morales'unlawful acts with Supervisor Donis engaging in bon-temporary objectionable conduct (coercive interrogationof unit employee Cartegena) and Donis' participation insetting up employees for Morales' unlawful threats, it4 Some of his testimony suggested that he had no authority over wageincreases when the employer's wage schedule is periodically established,implying that until the schedule is established, he had some flexibility Heultimately testified that he had no authority over wages "at all" (Tr. 29August, p. 277).would appear that other unit employees were being sub-jected to similar Morales inquires (the testimony ofMatos and Rios, supra). On this evidence, I would con-clude that the employer is to be held responsible for noisolated objectionable conduct. Rather, the evidenceshows that other unit employees were required to speakprivately with Morales about the election; that Moraleswas a dishonest witness with regard to his interviewwith three unit employees concerning the election; thatthere is hearsay concerning a fourth employee (NanetteCintron) who was apparently unlawfully threatened byMorales in the same way he threatened Olga Matos; job(Tr. Vol., 27 August, pp. 17-18); and that, in sum, in theface of these proven acts, there is a reasonable inference,which I draw, that pursuant to plan, other unit employ-ees were similarly privately coerced by Morales aboutthe same time. Thus, in view of Morales' unlawfulthreats and promises to three employees; Donis' unlawfulinterrogation; Cartagena's credited testimony (Tr. 15August 1984, p. 409) that Morales, in the beginning ofSeptember, was calling unit employees into the confer-ence room5 to give them "orientation" concerning theirvoting in the approaching election; in view of Morales'evasive testimony in which he ultimately admitted direct-ing supervisors to have the employees visit him in hisoffice, or in the employee training room, one by one, todiscuss the election (Tr. 14 August, pp. 149 et seq.); andin view of the employer's admitted hostility to the em-ployee' selection of the Union as their representative inthe election, unequivocally communicated to the unitemployees by the highest supervisor in the unit (CentralService Manager Unkle, G.C. Exh. 2(a)-(t)), that thisemployer's preelection conduct in the proscribed periodcomes within the rule in NVF Co., 210 NLRB 663(1974), as recently applied in Michael's Market, 274NLRB 826 (1985).In deciding whether to set aside an election in a par-ticular case, certain factors are to be considered (Mi-chael's Market, supra at 828 "the small size of the groupsinterviewed; the focus of the interview; the position ofthe interviewer in the employer's hierarchy; and thetenor of the speaker's remarks."In the instant case, as in Michael's Market, employeeswere called in individually7 by Personnel Manager Mo-rales, who directed them to appear in his office throughtheir immediate supervisors. In the three instances ofwhich we are fully aware, Morales unlawfully threatened5 it is unclear whether the interviews were in Morales' office or in thetraining room, next door (Tr. 14 August 1984, pp. 149 et seq.).6 In Michael's Market, supra, the Board held (Chairman Dotson dis-senting) that three Instances of unlawful interrogations by the companypresident, in a unit of 78 employees, where the employees were called inindividually, were sufficient to raise a presumption of dissemination, whichwas not rebutted according to Member Hunter. Member Dennis, agree-ing with Member Hunter that the election be set aside, refused to joinhim in applying the presumption of dissemination, citing Metz Metallurgi-cal Corp., 270 NLRB 889 (1984) Chairman Dotson found the interroga-tions to be isolated and would have certified the results of the election7 Morales called in at least four unit employees The record is unclearhow many more. Some were threatened, another was the subject of anunlawful promise Of benefit MoraleS contradicted by Matos and Rios,testified that the employees all came in voluntarily to speak to him aboutthe election (Tr 14 Auguat 1984, p 150) 1 do not credit his testimony. 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe jobs of two (Matos and Cartagena) and made an un-lawful promise of direct dealing on a future wage in-crease to the third (Rios).8 In short, if an election is or-dered set aside on the basis of three unlawful interroga-tions in a unit of 78 employees, as in Michael's Market,supra, then it would appear that when three employeeswere either unlawfully threatened or received unlawfulpromises•not mere unlawful interrogation•then thepresumption of dissemination should be raised and,absent rebuttal, should result in setting aside the election.Once it is established, as here, that employees were sys-tematically called in, and more than four were called in,even if the exact number is not established, the effect ofthe high percentage of unlawful conduct applied to theknown number of incidents should be extrapolated whenaccounting for the size of the instant unit (224) thus rais-ing the presumption. Here, as in NVF Co., and Michael'sMarket, supra, the evidence quite clearly shows a "pat-tern" of 8(a)(1) intimidation visited on unit employeescalled singly into the office of the highest personnel offi-cial. Alternatively, even without a presumption of dis-semination, under Michael's Market, the election shouldnevertheless be set aside.The Regional Director's second supplemental decisionon objections directed a hearing on Objection 4(A). Theobjection is that:(A) Ana L. Benitez, an alleged Employer super-visor, on September 2, at 4:00 p.m., called a meetingof employees and stated that if the Union won theelection, the Company would close the Cupey Serv-ice Center. The [Union] also alleges that a pro-Em-ployer employee repeated this statement the nextday and that the statement by Benitez spreadthroughout the plant. Moreover, an employee re-quested Employer supervisor Hawkins to "clarify"the Benitez statement but Hawkins did not reply.The above objection raises two issues: Was Benitez asupervisor within the meaning of Section 2(11) of theAct and thus, in making any such statement, the Em-ployer's agent within the meaning of Section 2(13) of theAct? Did she make the statement attributed to herrSupervisory StatusThe General Counsel produced two witnesses toprove Benitez' supervisory status: Marilyn Ayala andVictor Veguilla.Ayala, at the time of the hearing, employed for 8 yearsas a receptionist in the switchboard department, a sup-porter of the Union, makes out the daily routes of thetechnicians who service appliances sold by the Employerand orders parts for the Employer's operations in othercities in Puerto Rico. She, among all the switchboard op-8 As to the fourth employee (Nanette Cmtron) Morales called in, seeTr 27 August 1984, pp. 17-189 There would appear to be no dispute that a threat to close the busi-ness and leave Puerto Rico if the Union won the election would beamong the most coercive statements under the Act. It is a hallmark viola-tion NLRB v. Jamaica Towing Go, 632 F.2d 208, 208-214 (2d Cir 1980).If made within the proscribed period before an election, it is also objec-tionable conduct.erators, works closest to the service order control de-partment (SOC) (Tr. 15 August, p. 328). The switch-board department is located next to, and operates in im-mediate conjunction with, and in continuous contactwith, both the SOC and the promotions department. Thisintimate integration of functions (see particularly, Tr. 29August 1984, pp. 254, 100-101), relates to the receipt ofrequests for service and the scheduling (and changes inscheduling) of service orders ultimately executed by therepair technicians who service the appliances sold by theEmployer (Tr. 14 August 1984, pp. 274-275).Benitez was first hired as a switchboard operator, hasworked for the Employer for 18 years, and, for 8 yearsprior to May 1980, was a supervisor in the departmentthat, after 1980 computerization, became known as theservice order control department. It is the employer'sposition that at all material times after May 1980, Benitezwas, and is now, an "ordinary Clerk" in the SOC De-partment (Tr. 29 August 1984, p. 214). She is the onlyfull-time employee in that department.When Ayala was first employed, her supervisor in theswitchboard department, Lucy Cotto, introduced her toBenitez as the supervisor of the department (prior toname change and computerization) and no one has everstated that she was no longer a supervisor. The onlyother person mentioned as thereafter having supervisoryfunctions in the SOC was Matte† Diaz. Diaz, for manyyears, was the supervisor in "Division 98," i.e., the partsdepartment. In April 1982, Diaz was also named supervi-sor in SOC, but maintained his office (in the parts de-partment), which was some distance away, and it took 2to 3 minutes to travel between departments. Even beforeDiaz became terminally ill in 1983, Benitez, and notDiaz, according to Ayala, was actually the SOC supervi-sor (Tr. 15 August, p. 334). There is no dispute, more-over, that Diaz, regularly and frequently absent in 1983,began receiving medical treatment commencing a periodlong prior to the 16 September 1983 second election andduring that time, although he appeared from time to timein SOC until the spring of 1984, there was no "supervi-sor" in the SOC on a daily basis other than Benitez (if, infact, she was a supervisor). No one, in any event, otherthan Benitez, on a daily regular basis, was acting as SOCsupervisor in September 1983 (Tr. 14 August, pp. 290-291; Tr. 15 August 1984, p. 332). Diaz Ultimately did notwork at all and was placed on sick leave about 2 or 3'months before the instant hearing. Particularly in themonth of September 1983, when he was also entirelyabsent, there was no supervisor except Benitez (Tr. 15August 1984, pp. 322 et seq.; Tr. 28 August 1984,13.184).Until the spring of 1984, Benitez continued as the solesupervisor. When a new supervisor (Pedro Santiago) wasnamed 7 or 8 months after the election, in the spring of1984, Benitez announced that she no longer ,could super-vise the SOC and was no longer a supervisor (Tr. 15August 1984, p. 324). This Ayala testimony concerningBenitez' declaration was never denied." Also undenied" Benitez testified that there is a supervisor in each department (Tr28 August, p. 148), and that Diaz was the supervisor in SOC, that he wasalso the supervisor of the parts department where he maintained hisContinued SEARS ROEBUCK DE PUERTO RICO267is Ayala's testimony that in the 1983-1984 hiatus betweenDiaz' long illness, his ultimate departure, and Santiago,in the spring of 1984, being named as SOC supervisor,Benitez trained Santiago for the job, after which Benitezannounced that she was no longer a supervisor (Tr. 15August 1984, pp. 335-336). Ayala testified, and SOC em-ployee Annette Guadalupe denied, that no supervisorother than Benitez approved work schedules.Benitez' job functions in the SOC were in dispute. Shewas the only full-time employee in SOC. The other sixor more employees are part-time (Tr. 28 August 1984, p.158).11 Benitez testified that the technicians are assignedtheir repair routes by their supervisors; the SOC employ-ees merely routinely place the printout routes in enve-lopes for individual technicians. Problems for SOC em-ployees are referred to the nearest supervisor or to theassistant manager, according to Benitez. When new partsarrive and work is to be scheduled or changed, any oneof the SOC employees allegedly telephone the customerto remind them of the service call. Once telephone callsfor service are taken in the switchboard department,Benitez states that SOC breaks down the particular typeof required service for relay to the technical supervisorfor assignment to the technicians. Neither Cotto, norSantiago, nor the assistant manager, nor any otherPuerto Rico-based supervisor testified to support this tes-timony.Benitez denied that after 1980 she had the power toevaluate employees, authorize overtime, discharge or dis-cipline employee, attend supervisors' meetings, assignwork, schedule the work of SOC employees, excuse ab-sence (especially for Switchboard Department Supervi-sor Lucy Cotto), or engage in any other supervisoryfunction. Moreover, the evidence shows that while theemployer evaluated Benitez as a supervisor in the periodup to May 1980, it evaluated her as an employee as late as25 May 1983 (Tr. 28 August 1984, pp. 157-158). Further-more, she does not have an office and occupies, likeother SOC employees, one of the six desks (occupied bymorning and afternoon part-time) in the SOC area (Tr.14 August, p. 287). On the other hand, as above noted,even the alleged supervisor in SOC has no office in thearea. Indeed, the undisputed evidence is that neither theswitchboard department nor SOC has an office at all.Thus, the switchboard supervisor (Cotto) and Benitez, ifoffice, and came to the SOC two or three times per day. It wouldappear, therefore, according to Benitez, that SOC was the only depart-ment without its own resident supervisor Benitez testified that the workin SOC is so routinized that no one gives day-to-day instructions and thatany changes in the work are authorized by supervisors from other de-partments (Tr 28 August 1984, pp. 149-150). The parts department isphysically separated from SOC (Tr. 14 August 1984, p. 250). There is noevidence, moreover, that the parts department is functionally integratedwith SOC,, as are the switchboard and promotion departments There isapparently no dispute that only the Employer's personnel department hadthe right to hire, fire, discipline, promote, and establish wage rates forunit employees. These powers do not reside in the various departmentsupervisors who are Otherwise admitted by the Employer to be supervi-sors within the meaning of the ActPersonnel Manager Morales testified (Tr 14 August 1984, p 246-247) that, on average, in the 2-year period 1982-1984, there were 12 to 15full- and part-time employees in the SOC Ayala testified (Tr 14 August1984, p 287) there were about nine employees in SOC. Annette Guada-lupe, general clerk in SOC, testified there were six or seven in addition toBenitez.she is a supervisor, both occupy desks among their de-partment employees (Tr. 28 August, p. 131). The recorddoes not show the rate of pay or gross pay differential, ifany, between Benitez and the SOC employees or be-tween Benitez and other acknowledged supervisors, likeCotto.The evidence (G.C. Exhs. 8, 8(b), 9, and 10) showsthat at the time of and before the 16 September 1983election, Benitez sent written estimates of repairs to cus-tomers. She testified without contradiction that otherSOC employees used the same form letter for the samepurpose. Benitez subscribed her signature on each of theletters with the title "Service Supervisor" (central serv-ice department). She also testified, with great emphasis,that the other SOC employees also signed their names tosuch letters with the subscription "Service Supervisor."In view of the matter being placed at issue, the impor-tance apparently attached to the matter (the Employer'sdirect examination of Benitez), and in view of Benitez'testimony, I, at the time, directed the Employer to there-after produce copies of any letters signed by any of theSOC employees that carried the additional subscription"Service Supervisor." No such letter was produced norwas there any explanation for failure to produce (Tr. 28August 1984, pp. 145-147).Benitez was asked by the Employer to be the Employ-er's observer in the first election; she volunteered for thesame job in the second. She denied being against theUnion. The Employer, through its president, has repeat-edly expressed its gratitude for Benitez in two electionsacting as its loyal observer (U. Exhs. 4, 5, 6).In support of Benitez, the Employer produced EvelynSilva Hernandez (sometimes called Hernandez) who, likeMarilyn Ayala, is employed in the switchboard depart-ment under Supervisor Lucy Cotto. She testified thatAna Benitez never substituted as a supervisor for LucyCotto on Saturdays (Cotto works only on alternate Sat-urdays) or on Cotto's days off. Rather, other supervisorssubstitute for and perform Cotto's functions, not Benitez.In addition, she testified that Benitez was a "regular em-ployee" in SOC for the past 3 years (Tr. 29 August 1984,p. 244) and that she has not observed that Benitez au-thorized or excused absences, illness, time off, or late-ness. Requests relating to such matters, rather, go to thesecretary to the unit manager, as well as requests for per-mission to leave the building. On the other hand, Her-nandez admitted that she did not work every Saturdayand did not know who was in charge of the switchboardon such days; and she also did not know what functionsBenitez actually performed in SOC (Tr. 29 August 1984,pp. 255-246). Hernandez testified she was not against theUnion. The other supervisors who allegedly substitutefor Supervisors Cotto were never named or produced.The Union's witness, Marilyn Ayala, testified that Ben-itez wrote estimate letters to customers, did filing, butalso established and arranged the SOC employees' workschedules and she, alone, changed their work hours ifthey were unable to work according to the previousschedule. In addition, on the Saturdays that SupervisorCotto was not present, Benitez would supervise theswitchboard department and, on one occasion, author- 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDized overtime work for an employee. According toAyala, Benitez excused lateness and would be the personnotified if an employee desired to leave the work areaand request a pass from the office. Benitez authorized thedeparture of the employee to go to the office, and grant-ed Ayala herself an excused absence due to illness. Ayalatestified that, at the present time, Benitez receives in-structions from Supervisor Santiago. Only Benitez, afterSupervisor Diaz' departure, due to illness, like other su-pervisors, made changes in the dates of service for thecustomers (Tr. 15 August, p. 330).Supervisor Cotto, who might have affirmed or deniedany regularized Saturday and day-off supervision ar-rangement, whether formal or otherwise, between herselfand Benitez in the switchboard department, was notcalled as a witness. Ayala's testimony, contradicted byEmployer witness Annette Guadalupe, was that SOCemployees who telephoned a request for excused absencewould initially reach the telephone (switchboard) opera-tors, including Supervisor Cotto and would ask them, in-cluding Cotto, to bring Benitez to the phone to grant theexcuse (Tr. 15 August 1984, pp. 340-341).Testimony of Victor M. VerqtnllaVeguilla was employed by the employer from 1971 toMarch 1983. From 1975 to 1983, he was a promotionsdepartment manager and assistant manager supervisorover 50 employees. He was discharged on 17 March1983 (i.e., approximately 6 months before most of theevents herein) and was succeeded by Supervisor Donis.He testified with respect to circumstances in the periodwithin 6 months of his termination. At the time of histestimony, he was plaintiff in a legal action against theEmployer for money damages for his allegedly beingwrongfully discharged.He testified that at least as late as Christmas 1982 andinto 1983, more than 2 years after Benitez allegedlyceased being a supervisor, Center Manager Paul Unldewould call service center supervisor meetings, whichboth he and Benitez would attend;12 that she was knownto him and others as the SOC supervisor; that she direct-ed the SOC employees to place the service calls into theappropriate zones for service and thus regularly assignedthem their work; that Ana Benitez often supervised em-ployeees in the switchboard department; that Switch-board Supervisor Lucy Cotto, in Benitez' absence, wouldenter the adjoining SOC and direct the employees' workthere; that when Benitez beheved that overtime workwas required, she would get authorization from CenterManager Paul Unkle and then direct the employees towork overtime. Veguilla testified that Benitez adjusts andexcuses minor lateness on timecards; that, along withhigher management officials, she engages in disciplinaryinterviews with employees over whom her supervisorexists; and that Benitez' job functions, including her su-pervision of SOC, did not change after the name of thedepartment was changed contemporaneously with the1980 installation of computers.12 Unkle did not testify nor was any other witness called who waspresent at supervisor meetings to contradict Vegmlla on this pointSimilar to Ayala's uncontradicted testimony, Veguillatestified (Tr. 28 August 1984, pp. 106-107) that in theperiod after March 1982 (about 1 year before he was ter-minated), Supervisor Lucy Cotto, for a month, was onsick leave from supervising the switchboard department,during which period Benitez was the supervisor of bothSOC and the switchboard department.Finally, the employer called Annette Guadalupe, pres-ently employed as a general clerk for 2 years in SOC.She testified, supporting Benitez and Hernandez, that Su-pervisor Diaz made out the work schedules. And shefurther testified that, in his absence, the employees them-selves scheduled their work. In the absence of Diaz, thework schedules originated by employees would be ap-proved by the Assistant Center Manager (Marrero). Shestated that Diaz excused absences for illness or no onedid•merely a message left with one of the employees.Similarly, no one was asked to authorize employees toleave their work places. If an employee left the building,the employee received a pass from the secretary in thecenter manager's office. Guadalupe denied that Benitezhad any of these powers over SOC employees anddenied that Benitez ever substituted for Lucy Cotto inthe switchboard department or disciplined employees.Benitez, according to Guadalupe, was consulted on workproblems due to her long experience. Similarly, supervi-sors authorized overtime work, not Benitez. Guadalupetestified that she was not opposed to employees beingrepresented by the Union.B. Discussion and Conclusions; Benitez' SupervisoryStatusThe regular exercise, with independent judgment, ofany one of the powers defined in Section 2(11) of theAct13 by a person in the service of an employer, confersthe mantle of "supervisor" over the person exercisingthat power, thus often binding the employer to unauthor-ized and unlawful acts. See NLRB v. Dillon Stores, 643F.2d 687 (10th Cir. 1981); NLRB v. McEver Engineering,784 F.2d 634 (5th Cir. 1986).In addition, the statute provides, in Section 2(13), that:In determining whether any person is acting as an"agent" of another person so as to make such otherperson responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trolling.The facts, based on uncontradicted and credited testi-mony, are that Benitez, employed for 18 years, was anadmitted supervisor for 8 years ending May 1980. TheEmployer failed to thereafter announce that Benitez was13 Sec 2(11) of the Act(11) The term "supervisor" means any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay offrecall, promote, discharge, assign, reward, or discipline other em-ployees, or responsibly to direct them, or to adjust their grievances,or effectively to recommend such action, if in connection with theforegoing the exercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judgment. SEARS ROEBUCK DE PUERTO RICO269no longer a supervisor." Consistent with this failure toannounce that Benitez was no longer a supervisor, sheattended supervisor meetings and employee disciplinarymeetings, as late as early 1983, a time long after, accord-ing to the Employer, she ceased being a supervisor; andas late as August and September 1983, at the time of the16 September second election, she openly and consistent-ly•alone among the six or more employees in SOC•so-licited employer customers as "Service Supervisor" (inthe central service department). On the appointment ofSantiago (to replace the ailing Diaz) as supervisor in theparts department and in SOC, in the spring of 1984, Ben-itez told employees that she was no longer supervisor inthe SOC. Lastly, if Benitez was not a supervisor duringDiaz' regular and frequent absences, and after his beingplaced on medical leave, there was no supervisor at all inSOC.In addition, on contradicted evidence, I neverthelessfind that in the period 1983 to the early spring of 1984,between the onset of serious illness and departure of Su-pervisor Diaz and the appointment of Santiago, Benitezregularly assigned the work in SOC, from time to timeexcused absences, adjusted timecards, as to minor laten-esses, referred SOC employees to the unit manager forresolution of major problems, directed the employees towork overtime (after receiving authorization from higherauthority), and acted as a supervisor both in the pres-ence, and later in the absence, of Diaz, thereafter actingas the sole supervisor in SOC in 1983 and 1984 whiletraining Santiago.It also appears that Parts Department Supervisor Diaz(and thereafter, Santiago) maintained no office in SOCand merely visited several times per day from the partsdepartment. Furthermore, I find that, on a regular basis,on alternate Saturdays, vacations, and other absences bySupervisor Lucy Cotto, Benitez not only supervised theemployees of SOC, but also supervised the 15 or moreemployees in the adjacent switchboard department(where she had been originally trained).In resolving the conflicting testimony relating to theabove facts, I was confronted on the one hand byAyalia, a forthright and otherwise facially believable wit-ness, presently employed by the Employer, whose credi-bility was necessarily evaluated through the prism of herobvious devotion to the Union; by the testimony of ex-supervisor Veguilla, whose termination in March 1983resulted in his private lawsuit against the Employer forunlawful discharge (which was not resolved when Ve-guilla was testifying), thus giving rise to an inference ofbias steming from malice; and, on the other hand," thetestimony of Benitez, which suffers from self-interest,and whose feigned neutrality was incredible; the testimo-ny of Hawkins who was not a witness to the actual dailyfunctioning of the various departments; of Evelyn SilvaHernandez (in the switchboard department), who,though admitting that she knew nothing of Benitez' func-14 Thus, that the Employer, in 1983, was no longer evaluating Benitezas a supervisor, on this record, was unknown to the employees15 I do not credit the testimony of Supervisor Morales or Donis exceptinsofar as such testimony constitutes admissions against the Employer'sinterest, Where they were not directly untruthful, I found their testimonyto be evasive and unreliable.tions in SOC, testified with assurance and apparentcandor regarding Benitez' lack of supervisory functionsin the switchboard department; and of Annette Guada-lupe, a general clerk in SOC, whose testimony supportedBenitez and Hernandez regarding Benitez' lack of super-visory function. As noted above, the Employer failed tocall various supervisors to deny Benitez' attendance atsupervisor meetings when she was allegedly no longer asupervisor and to prove that they supervised SOC. Nordid the Employer produce requested documents to showthat other SOC employees used the title "supervisor."My observation of the demeanor of Hernandez andGuadalupe and the vigor of some of their testimony indi-cated that, contrary to their testimony, they were not fa-vorably disposed to the Union. Benitez' testimony thatshe was not necessarily against the Union, in conjunctionwith her having volunteered to be the Employer's ob-server, struck me as extraordinary, given her 18 years ofemployment and the Employer's repeated written expres-sions of gratitude acknowledging Benitez' "loyal" devo-tion in twice acting as its election observer.Ultimately, I was left with witnesses on both sideswhose testimony regarding Benitez' functions were rea-sonable but, under the circumstances, not susceptible ofbeing characterized as merely mistaken. On the otherhand, however, there was considerable uncontradictedevidence and testimony, certainly sufficient to make sev-eral substantive findings and, more significant, to grantinsight for purpose of credibility resolutions. It is mainlyon this uncontradicted evidence that I relied in resolvingthe testimonial contradictions: (a) there is no dispute thatthe Respondent failed to announce, at any time, thatBenitez, for 7 years a supervisor, was no longer a super-visor; (b) there is no denial that in 1983-1984, in theperiod during Parts Department Supervisor Diaz' inter-mittent presence and following his departure, and Super-visor Santiago's assumption of supervisory status, therewas no regular SOC supervision; Benitez trained San-tiago to take over Diaz' duties, after which she an-nounced that she was no longer a supervisor; (c) it is oflittle consequence that Benitez had no office in SOC andworks directly among SOC employees since Lucy Cotto,an admitted supervisor of the switchboard department,also works directly with and among the department em-ployees and has no office; (d) because with no hesitation,Benitez testified that she and other SOC employees regu-larly sign their names, in letters to customer, as "ServiceSupervisor," and in view of the matter being placed di-rectly in issue (Le., whether other SOC employees signletters as "Service Supervisor"), the Employer neverthe-less failed to produce, though expressly requested, to doso, any letters signed by SOC employees as "Service Su-pervisor"; in addition, (e) although former SupervisorVictor Veguilla's testimony was entertained with skepti-cism as that of a possible disgruntled ex-supervisor, hisundenied and now credited testimony was that as late asearly 1983 (i.e., well after May 1980, when Benitez wasallegedly no longer a supervisor), she attended supervi-sors' meetings concerning discipline of employees underCenter Manager Paul Unkle's control; and (f) there wasVeguilla's testimony denied by Guadalupe and Benitez 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(undenied particularly by the absence as a witness of Su-pervisor Lucy Cotto) that Benitez and Cotto, in the ab-sence of the other, acted as supervisors in the switch-board department and SOC in assigning overtime toswitchboard employees, adjusting employee timecards,and establishing time schedules of eployees. In this lattermatter, I do not credit Benitez', Hernandez', and Guada-lupe's contrary testimony.I conclude from the above evidence, including the ab-sence of the regular exercise by others of daily SOC su-pervisory authority, and Benitez being the sole supervi-sor in Diaz' absence, that Ana Benitez, with independentjudgment, exercised a number of powers enumerated inSection 2(11) of the Act in the period surrounding thesecond election and thus regularly discharged the dutiesof a supervisor, and was the Employer's statutory super-visor in and about September 1983. The facts, above, fur-thermore demonstrate that switchboard department andSOC employees had justifiable cause to believe that Ben-itez was acting for and on behalf of the Employer whenshe performed the acts appearing in the above text,whether or not Benitez was a "supervisor." Betts BakingCo. v. NLRB, 380 F.2d 199 (10th Cir. 1967). Moreover,regardless of whether she was a supervisor, she was atall material times clothed by the Employer, by attendingsupervisor meetings, openly using the title "Supervisor,"and otherwise, with the trappings of the Employer's su-pervisor. Thus, I also conclude that, if not a supervisor,she was the Employer's "agent" in September 1983within the meaning of Section 2(13) of the Act. MedicalCenter Convalescent Hospital, 247 NLRB 586 fn. 5 (1980).To hold that the parts department supervisors, Diaz, andlater, Santiago, were the sole SOC supervisors, or thatother persons were SOC supervisors, is contrary to thefacts and would leave the SOC employees without daily,regular supervision. NLRB v. Dillon Stores, supra, espe-cially during Diaz' 1983 illness, his extended absences,both intermittent and final, and the period when, on un-contradicted evidence, Benitez trained his successor."16 I therefore accept and credit Ayala's particularized credible testimo-ny (Tr. 14 August, pp 292-298) that Ana Benitez made out work sched-ules for SOC employees, authorized overtime (after receiving permis-sion), excused lateness, granted time off for sickness, adjusted timecards,and issued the daily work instructions to SOC employees This was inSeptember 1983 (Tr. 14 August, p. 286) There is no dispute that Supervi-sor Santiago did not appear on the scene until the spring of 1984 andMatteo Diaz had been regularly absent for long periods for almost 2years. Thus, there was no regular, daily supervisor except Benitez (Ti. 14August, pp 289-290). Diaz was apparently too ill to testify; Santiago'sfailure to testify was unexplained In accepting Ayala's testimony, I alsocredit Veguilla both to the extent coroborated. by Ayala and to the extenthis testimony was not controverted. As noted hereafter in the text, Ifound the testimony of Evelyn Silva Hernandez to be forthright and con-vincing on the supervisory issue concerning Benitez in the switchboarddepartment In view of the above findings, however, I reluctantly do notcredit Hernandez Guadalupe did not impress me due to her obviousdedication to the Employer's position I have chosen to credit Ayala,notwithstandmg her dedication to the Union, over Hernandez, where thetestimony is contradictory even on the question of Benitez' supervisorystatus, because of underned testimony of Ayala and Veguilla on Benitez'activities and functions, and because surrounding circumstances havecaused me to conclude that Hernandez' testimony did not disclose theextent of Benitez' authority. I was especially impressed by the Employ-er's failure to call Supervisor Unkle to deny Benitez' attendance at super-visors' meetings in 1982 and 1983 (long after the May 1980 date when sheallegedly ceased being a supervisor) relating to disciplining employees,In its memorandum of law, the Employer cites, interalia, various cases in which the Board and court drawconclusions of nonsupervisory status, e.g., George C. FossCo. v. NLRB, 752 F.2d 1407 (9th Cir. 1985). Whateverelse can be said of cases of supervisory or ageny status, itis clear that each must ordinarily be decided on its ownfacts; the variations are almost infinite. Here, for in-stance, there is little support for the Employer to rely oncases involving leadman in the contruction industry.Similarly, here, none of these admitted department super-visors, like Lucy Cotto, had the power to hire, fire, sus-pend, lay off, recall, promote, grant wages increases, oreffectively recommend some. Those powers, in this case,all reside in the Employer's personnel department. Thus,aside from the power to schedule working hours, whichBenitez possessed, the citation of NLRB v. First UnionManagement, 777 F.2d 330 (6th Cir. 1985), in which the"chief engineers" had none of these powers, is not onlydistinguishable but, broadly, not analogous.Benitez' Alleged Objectionable ConductAs the employer's agent, through supervisory status orotherwise, Ana Benitez, according to union witness Mar-ilyn Ayala, in September 1983, came into the switch-board department (Tr. 15 August, pp. 347-348; Tr. 14August, p. 300) about 4 p.m., 2 weeks before the elec-tion. She often acted as switchboard department supervi-sor. Working at the switchboard, taking phone calls,were three named employees (Rosa, Sanchez, and Silver,i.e., Hernandez) and three whose names Ayala did notremember. The employees were speaking of the ap-proaching election when Ana Benitez walked in. Benitezasked one of the employees (Maria Rosa) if she had anydoubts that Benitez could clarify and then told her that itwould not cost Sears anything to give the service depart-ment work to a subcontractor, and leave Puerto Rico(Tr. 14 August, p. 301..)" Benitez also allegedly askedthe employees why pay [dues to] the Union if Sears wasa good employer. She also recalled that at this time twopromotions department employees (Catillo and de Juan)discussed a union leaflet that had mentioned a former su-pervisor (Tr. 14 August, pp. 302-303).Ana Benitez testified that she participated in a conver-sation in the switchboard department with employees(Rosa, Silver-Hernandez, Sanchez, and Ayala) in Sep-the failure to call Supervisor Cotto to deny Benitez' regular substitutionon Saturdays, vacations, and holidays as switchboard supervisor (whilecontinuing as SOC supervisor) and the failure to deny that not only wasBenitez, alone, supervismg SOC (and the switchboard department) duringprotracted absences due to illness, but that Benitez trained Santiago as asupervisor in SOC in 1984. Thus, the Employer's failure to advise em-ployees that Benitez was no longer a supervisor takes on added signifi-cance in light of the above undemed evidence'7 The Employer asserts (memorandum of law, p 7) that Benitez'statement is "ambiguous on its face and is subject to a broad range ofInterpretations," but the Employer fails to suggest meanings other than athreat to give the work to another employer and then leave Puerto Rico.This is a clear threat to the employees' jobs. But assuming, arguendo,that there is some ambiguity lurking in the statement, the Employer isliable for the double entendre because the employees being addressed areneither law professors nor grammarians. The statement constitutes an ob-vious, objectionable threat Pacific Telephone Co., 256 NLRB 449 (1981),citing Turner Shoe Co. 249 NLRB 144, 146 (1980), and cases cited there-in. SEARS ROEBUCK DE PUERTO RICO271tember 1983, before the election. She did not state, andwas not asked, at what time of day the conversation oc-curred, but she recalled that the discussion related tomedical plans in general, the employer's plan in particu-lar, that the word "union" was not mentioned and thatnothing was said in that conversation regarding the Em-ployer leaving Puerto Rico (Tr. 28 August, pp. 159-163).Evelyn Silva Hernandez, whom I found as previouslynoted to be an impressive witness, recalled a conversa-tion at the switchboard as did Ayala, on Friday, 2 Sep-tember 1983 (thus, 2 weeks before the 16 Septemberelection and within the proscribed period), involvingBenitez, Rosa, Ayala, and herself, but, contrary to Ayala,supporting Benitez, testified that the word "union" wasnot mentioned; that the subject was medical plansŠthusagain corroborating BenitezŠbut she made no denial oreven mention of the participation of two promotions de-partment employees; and she placed the conversation asoccurring at the switchboard, as she and the otherwomen were returning from their lunch (Tr. 29 August,pp. 256-257). She admitted working the phones duringthe conversation, but asserts she paid full attention towhat was being said (placing phone calls on "hold"during the conversation).Ayala, on 2 September, told Union President JuanMaldonado of the alleged Benitez statement (Tr. 15August, p. 342), and about the same time, she also toldUnion activist, employee Pedro Orona. Orona, the nextday, sought out Supervisor Ray Hawkins, asked him ifBenitez' statement was the Employer's position, told himthat the employees were "nervous" about the closing ofthe Sears operation (Tr. 28 August, p. 241), and askedfor, and was refused, an employer-sponsored employeemeeting to "clarify" the employer's position on the Beni-tez statement. Hawkins is a Chicago-based supervisor re-sponsible for representing management in labor relationsand is opposed to the Union representing the Employer'semployees (Tr. 29 August, p. 210).On the basis of AyaIa's report of the Benitez state-ment, the Union, through President Maldonado, causedto be printed and disseminated, on 9 and 13 September,two leaflets (R. Exh. 9 read into the record, Tr. 28August, p. 50) citing Benitez' alleged 2 September state-ment regarding Sears' closing down, inviting an employ-er response, and noting the distribution of the leaflet.Last, there is no dispute that Benitez came to Hawkinsand denied making the statement being circulated in thehandbill (Tr. 29 August, p. 225); that Hawkins acceptedthe denial at face value (Tr. 29 August, p. 230), and didnot inquire of other employees whether the statementwas made. When, as above noted, employee Orona laterasked him for the Employer's position and an employeemeeting, Hawkins told him that Sears had no intention ofclosing down, that it was just another crazy rumor, andthat there would be no meeting.D. Discussion and Conclusions; Benitez' StatementAyala's version of the Benitez conversation does notmention medical plans, but asserts that Benitez men-tioned the Union and the Employer closing down; thatthe conversation occurred at 4 p.m.; and that two namedpromotions department employees appeared and spoke ofconflicting union statements concerning former Supervi-sor Veguilla.Benitez denied making statements about the Union orSears closing down; and she and Evelyn Silva Hernan-dez, present at the switchboard, testified that they dis-cussed the virtues of competing medical plans and nevermentioned the Union. Hernandez placed the conversa-tion as occurring on the employees' returning fromlunch. Nothing in Hernandez' or Benitez' testimony men-tions the promotions department employees.The above obvious distinctions raised by current em-ployees, Ayala and Silva-Hernandez (Benitez' testimonyis suspect), concerning the time, subject matter, and thepresence (or absence) of the promotions department em-ployees at the conversations to which they testified, leadme to conclude, as I do, that there was more than oneconversation. While Hernandez identifies Ayala as beingpresent at the "medical plan" conversation and Ayalaidentified Hernandez as being present at the "Sears clos-ing-down" conversation, I ascribe such inconsistent iden-tification to the same source: two conversations. Furthersupporting the conclusion that there was more than oneconversation, the record shows, for instance that em-ployees from the promotions, switchboard, and SOC de-partments (all three mutually interdependent) were ineach other's work spaces on at least several occasionsduring the day. Even if one grants, arguendo, that Silva-Hernandez, admittedly receiving phone calls during theconversation she described could, and did, give her fullattention to every phrase in her conversation, the sameemployees nevertheless appear to have been present attwo distant conversations. The subject matter, time, andappearance of other employees are substantially incon-sistent in the Ayala-Hernandez renditions and this leadsme to credit Ayala without necessarily discrediting Her-nandez. I would discredit Benitez to the extent her testi-mony conflicts with Ayala's. I do this particularly on thegrounds that (a) uncontradicted evidence contradicts hertestimony concerning her supervisory functions, and (b)her testimony was unnecessarily evasive on whether sheopposed the Union. Her lack of credibility is under-scored by her testimony that, as a volunteer observer forthe Employer in the second election, she merely likedacting as an observer rather than helping the Employeragainst the Union (Tr. 28 August, pp. 193, et seq.). TheEmployer had requested her to act as its observer in thefirst election, said it expected her presence as observer tohave an impact favorable to the Employer and againstthe Union, and wrote her letters of appreciation for heracting as its legal observer in both elections (Tr. 190, etseq.; Tr. 29 August, pp. 217, et seq.). This is not a casewhere an employee acts as observer merely because sheis asked. See Lemon-Drop Inn, 269 NLRB 1007, 1008, fn.1 (1984) (Chairman Dotson dissenting). In view of thisevidence suggesting almost boundless loyalty to the Em-ployer, I conclude that her reticence to admit, and herdenial of, corresponding, perhaps reasonable antiunionfeelings unnecessary masked a bias that made her overalltestimony untrustworthy. It must be noted that Ayala,openly prounion, presently employed, was testifying inthe presence of, and directly against, her hostile employ- 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer, Georgia Rug Mill, 131 NLRB 1304, 1305 (1961). Thiscircumstance adds some weight to not discreditingAyala.In sum, I conclude that as supervisor or agent, Benitezin a conversation with several employees, about 4 p.m.on 2 September 1983, stated, in substance, as it appears inObjection 4(A), that if the Union were successful, Searswould subcontract the work of the service department,close down, and leave Puerto Rico. This statementbecame the subject matter of union leaflets distributed toemployees about 9 and 13 September. The Employer,before the election of 16 September, on learning of Beni-tez' denial, neither further investigated the matter (to de-termine from employees the truthfulness of the denial)nor sought by repudiation, to avoid responsibility for theremark whether or not it was uttered. Hawkins' discus-sion with Pedro Orona, refusing an employee meeting,and describing the event as a "crazy rumor" are not theequivalent of open repudiation required by Board rules.Passavant Memorial Hospital, 237 NLRB 138 (1978).It would appear that Benitez' statement was made di-rectly to about five other employees and then widely cir-culated by the Union and never repudiated by the Em-ployer. The Employer's determination that Benitez didnot make the statement did not relieve it of responsibil-ity. I have found that the statement was made and thatthe Employer made no effort to inform its employeesthat Benitez' statement, widely disseminated by theUnion, did not represent its policy. See Betts Baking Co.v. NLRB, 380 F.2d 199 (10th Cir. 1967), and cases cited.On the above facts and conclusions, relating to Objection4(A), whether that objection is viewed in isolation or inconjunction with other objectionable conduct foundherein. I further recommend that the second election beset aside and a third elecion held. Cf. Clark EquipmentCo., 278 NLRB 498 (1986).With regard to the other objections on which the Re-gional Director's second supplemental decision ordered ahearing, I conclude that either the consolidated recordhas no evidence or insufficient evidence to establish thenecessary preponderance for the support thereof. Withparticular regard to Objection 6, I was unable to findthat the Union submitted such preponderant, credibleevicence that would lead me to credit Maldonado's testi-mony over Hawkins' denials, thereby establishing thatthe Union timely asked for the replacement of Benitez asthe Employer's observer in the 16 September election. Itis recommended that these objections be overruled.In view of the above supplemental findings and con-clusions, there is no reason to depart from my recom-mended Order of 10 October 1984, which is repeatedand incorporated.